PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Fromovich, Ophir
Application No. 15/116,948
Filed: 5 Aug 2016
For: DENTAL IMPLANT FOR BONE COLLECTION AND DISTRIBUTION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed May 26, 2020.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.28(c) states in part; If status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by 37 CFR 1.27(g)(2), the error will be excused upon compliance with the separate submission and itemization.  See 37 CFR 1.28©(2)(ii).  

The itemization must include the following information;


(A) Each particular type of fee that was erroneously paid as a small entity, (e.g., basic statutory 
filing fee, two-month extension of time fee) along with the current fee amount for a non-small 
entity;

(B) The small entity fee actually paid, and when. This will permit the Office to differentiate, 
for example, between two one-month extension of time fees erroneously paid as a small entity 
but on different dates;

(C) The deficiency owed amount (for each fee erroneously paid); and

owed amounts set forth in paragraph (c)(2)(ii)(C) of this section.

The request is does not in fully comply (A)-(C).  In regards to (A), the request does not list each particular 
type of fee that was erroneously paid as a small entity for the National Phase Application Filing Fees ( e.g., 
filing fee, search fee, and examination fee).  As a result, requirement (B) and (C) has not be met as well.  Therefore, the itemization submitted in the request is considered improper and the request cannot be accepted.  Applicant must submit a new itemization that correct these issues listing individually the date of each 
particular type of fee amount that was paid along with the current amount and deficiency amount owed. 

Applicant is given ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to submit the fees required pursuant to 37 CFR 1.28(2)(i) and a replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.28(c)(2)(ii).  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450
By hand:		Customer Window located at:

U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Paula Britton at 571-272-1556.  



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
    

    
        1http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)